                                                       Entered on Docket
                                                       August 28, 2020
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA



1    Joe Angelo (Bar # 268542)
     jangelo@gajplaw.com                           The following constitutes the order of the Court.
2    Gale, Angelo, Johnson, & Pruett, P.C.         Signed: August 28, 2020
     1430 Blue Oaks Blvd., Ste. 250
3    Roseville, CA 95747
     916-290-7778 ph
4    916-721-2767 fax
                                                          ________________________________________
5    Attorney for Defendant                               Charles Novack
     Dean Asimos                                          U.S. Bankruptcy Judge
6

7

8                               UNITED STATES BANKRUPTCY COURT
9                NORTHERN DISTRICT OF CALIFORNIA – SANTA ROSA DIVISION
10

11   In Re:                                            Case No.: 11-13214
12                                                     A.P. Case No.: 14-01018-CN
     DEAN GREGORY ASIMOS
13                                                     Chapter 7
                            Debtor
14                                         ORDER ON STIPULATION TO MODIFY
     _____________________________________ SCHEDULING OF FILING MOTIONS FOR
15                                         SUMMARY JUDGMENT
     Jason Everett Thompson
16
                            Plaintiff                  Judge:          Hon. Charles Novack
17
     v.
18
     Dean Gregory Asimos
19
                            Defendant.
20

21
              Upon consideration of Plaintiff Jason Everett Thompson and Defendant Dean Gregory
22
     Asimos’ (“the Parties”) Stipulation to Modify Scheduling of Filing Motions for Summary
23
     Judgment, and for good cause appearing, it is hereby ORDERED:
24
          1. The August 31, 2020 deadline for Defendant to re-notice or refile his motion for
25
              summary judgment is vacated;
26
          2. The Parties shall have until September 30, 2020 to file their respective cross-motions
27
              for summary judgment; and
28

                                                      1


     Case: 14-01018       Doc# 70       Filed: 08/28/20     Entered: 08/28/20 10:57:10       Page 1 of 3
1       3. The Parties shall notice their cross-motions for summary judgment to be heard on the
2          Court’s November 4, 2020 calendar at 11:00am.
3                                    ***END OF ORDER ***
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2


     Case: 14-01018     Doc# 70     Filed: 08/28/20    Entered: 08/28/20 10:57:10      Page 2 of 3
                                               Court Service List
1

2    All Parties ECF Participants

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3


     Case: 14-01018      Doc# 70    Filed: 08/28/20   Entered: 08/28/20 10:57:10   Page 3 of 3
